Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-3, 5-8, 10-17 and 19-23 are pending.
Claims 1-3, 5-8, 13-17 and 20-23 were amended or newly added in the Applicant’s filing on 8/20/2021.
Claims 4, 9 and 18 were cancelled in the Applicant's filing on 8/20/2021.
This office action is being issued in response to the Applicant's filing on 8/20/2021.

Drawings
Replacement drawings were submitted on 8/20/2021. The replacements drawings have been acknowledged and accepted.

Specification
Specification amendments were submitted on 8/20/2021. The specification amendments have been acknowledged and accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, 10-17 and 19-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method comprising: receive an indication of an interaction request for a first entity to provide resources to a second entity, wherein the resources are monetary funds; identify a resource instrument for the interaction request, wherein the resource instrument is a version of a physical negotiable instrument; create a resource exchange message for providing the resources to the second entity; operatively couple an image of the electronic resource instrument to the resource exchange message; and exchange the resources from a 
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to transfer resources and information between entities, which is a certain method of managing relationships or interactions between people (i.e. entities) and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Alternatively, limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to issue a payment, which is a fundamental economic practice and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Alternatively, these limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to request and retrieve information, which is the collection of information, the analysis of said information, and the displaying the results of said collection and analysis as in Electric Power Group, LLC v. Alstrom (Fed. Cir. 2016). As such, the limitations are grouped as a mental process. Accordingly, the claim recites an abstract idea.	This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a memory device, a processing device and a network.  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 2-3, 5-8, 10-14, 16-17 and 19-23 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1, 15 and 20. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.

Additionally, Claims 13-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to neither a process, a machine, a manufacture, nor a composition of matter, but rather embraces and/or overlaps multiple statutory classes of invention which 35 U.S.C. §101 is designed to prevent. see Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990).
Claim 1 is a system claim. A system claim conventionally recites structural elements and the functions the structural elements are configured to perform. Not actually performing. Claim 1 also recites program code which, when executed by the system, performs method steps.
However, Claims 13 and 14 recite that an organization is actually performing method steps, separate from the system and the program code. 

Additionally, Claim 20 is rejected under 35 U.S.C. §101 because, in order to comply with  §101, a computer program product claim must recite that the computer program product comprises a non-transitory computer readable medium having program instructions (or code) embodied thereon and said instructions are configured to control a computer to perform specific functional steps. The claim must then recite the specific functional steps performed by execution of the instructions contained on the computer-readable medium by the computer, rather than reciting the code or software itself (i.e. software per se is not patentable).  A computer program product, when properly claimed, describes the method steps performed when executed by a computer system, not the code or software itself.
This is a semantic problem. The preamble for a computer program product has to state that (1) the product is stored on a non-transitory computer-readable medium (which is present), (2) the product can be executed on a computer (which is not present) and (3) when executed the product causes the 
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method comprising:
receive an indication of an interaction request for a first entity to provide resources to a second, wherein resources are monetary funds; 
identify an electronic resource instrument for the interaction request, wherein the electronic resource instrument is an electronic version of a physical negotiable instrument;
create a resource exchange message for providing the resources to the second entity;
operatively couple an image of the electronic resource instrument to the resource exchange message; and
exchange the resources …

Is the system exchanging resources (monetary funds), electronic resource instruments (an electronic version of a physical negotiable instrument) or an image of the electronic resource instrument? 
Examiner is not trying to be obtuse but a negotiable instrument (e.g. $10 check) is not equivalent to monetary funds (e.g. $10 in currency). A negotiable instrument may have value worth a quantity of monetary funds (e.g. a $10 check can be cashed for $10) but the negotiable instrument, itself, is not the same as monetary funds.  Similarly, an image of resource instrument (e.g. a picture of a check) is not equivalent to a resource instrument (e.g. a check). 

Alternatively, the claim is incomplete for omitting essential steps and/or elements (e.g. cashing a negotiable instrument for monetary funds), such omission amounting to a gap between the steps and/or elements.  see MPEP § 2172.01.  
Claim 5 recites “[t]he system of claim 1, wherein creating the resource exchange message for the interaction comprises capturing interaction information from the electronic resource instrument and populating the resource exchange message.”
The electronic resource instrument in Claim 1 does not contain interaction information. 
Claims 6 and 7 have similar issues.
Claim 7 recites a system “wherein creating the resource exchange message comprises capturing information from the electronic resource instrument.”
Claim 8 recites a system wherein the exchange of the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network is performed “by identifying routing information from the resource exchange message or the electronic resource instrument; accessing a routing directory; and exchanging the resources according to the routing directory.”
Examiner notes that Claim 8 does not utilize the identified routing information. Does the system utilize the routing information in conjunction with the routing directory? Or is the identification function separate and distinct with interactions with the routing directory?
Claim 10 recites a system “wherein the exchange of the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network comprises exchanging the resources from the first entity resource pool to a first organization resource pool held by a resource exchange organization, and from a second organization resource pool held by the resource exchange organization to the second entity resource pool.”
Claim 10 appears to pertain to “the exchange of the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network.” However, as written, the claim does not exchange from the first entity resource pool and the second entity resource pool. 
The claim recites that (1) resources move from the first entity resource pool to a first organization resource pool and (2) resources also move from a second organization resource pool to the second entity resource pool. There appears to be no connection between (1) and (2) and the resources never migrate from the first entity resource pool to a second entity resource pool.
Claim 11 has similar issues. 
Appropriate correction is requested.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 8, 10-15, 17, 20 and 22 is/are rejected under 35 U.S.C. 102() as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gantman (US PG Pub. 2010/0198733).
	Regarding Claim 1, Gantman discloses a system for real-time interaction processing, the system comprising:
one or more memory devices with computer-readable program code stored thereon; and 
one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer-readable program code to:
receive an indication of an interaction request for a first entity (payor) to provide resources (payment) to a second entity (payee), wherein resources are monetary funds. (see para. 11);
identify an electronic resource instrument for the interaction request, wherein the electronic resource instrument is an electronic version (digital image) of a physical negotiable instrument (paper check). (see para. 7);
create a resource exchange message (file) for providing the resources (paperless check) to the second entity (payee). (see para. 8);
operatively couple an image of the electronic resource instrument (paperless check) to the resource exchange message (file). (see para. 8); and
exchange (transmit) the resources from a first entity (payor’s) resource pool of the first entity (payor) to a second entity (recipient’s) resource pool of the second entity (payee) over a real-time resource exchange network (wireless point-to-point transmission) in real-time using the resource exchange message (file). (see para. 8 and 36).
	Regarding Claim 3, Gantman discloses a system wherein the electronic resource instrument is created by populating a representation of a physical negotiable instrument with interaction information (sufficient information may include, for example, a payor bank account number, a recipient name, an amount, and a payor signature). (see para. 7).
	Regarding Claim 8, Gantman discloses a system wherein the exchange of the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network is performed by: 
identifying routing information (contact or routing number) from the resource exchange message or the electronic resource instrument. (see para. 27 and 51); 
accessing a routing directory (contact list) with a plurality of routing identifiers (contacts). (see para. 27);
identifying the second entity resource pool (payee account) of the second entity entity (payee). (see para. 37); and
exchanging the resources (funds) between the first entity resource pool (payor’s account) and the second entity resource pool (payee’s account). (see para. 37).
	Regarding Claim 10, Bingham discloses a system wherein the exchange of the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network comprises exchanging the resources from the first entity resource pool (payer’s account) to a 
	Regarding Claim 11, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
	Regarding Claim 12, Gantman discloses a system wherein the resources exchanged from the first entity resource pool to the second entity resource pool is settled (verified) in real-time. (see para. 36).
	Regarding Claim 13, Gantman discloses a system wherein a resource exchange organization (bank) accesses an interaction portal (MMS program) to monitor a plurality of interactions with resource exchanges between a plurality of entities. (see para. 27).
	Regarding Claim 14, Gantman discloses a system wherein a resource exchange organization accesses a report portal for reporting (verifying) a plurality of interactions between a plurality of entities. (see para. 51).
Regarding Claims 15, 17, 20 and 22, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 2, 5-7, 16, 19, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gantman, as applied to Claims 1, 15 and 20 above, and further in view of Lin (US PG Pub. 2010/0078471).
	Regarding Claim 2, Gantman does not teach a system wherein the electronic resource instrument is created by capturing the image of a physical negotiable instrument using an image capture device.
	Lin discloses a system wherein the electronic resource instrument is created by capturing an image of a physical negotiable instrument (check) using an image capture device. (see para. 290).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Gantman by incorporating an image capture device, as disclosed Lin, thereby providing a source for the image transmitted by Gantman.
Regarding Claim 5, Gantman discloses a system wherein creating the resource exchange message for the interaction comprises capturing interaction information from the electronic resource instrument and populating the resource exchange message.
	Lin discloses a system wherein creating the resource exchange message for the interaction comprises capturing (extracting) interaction information from the electronic resource instrument (image of the check) and populating the resource exchange message. (see para. 12, 99, 104 and 290).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Gantman and Lin by incorporating an ability to extract information from the image, as disclosed Lin, thereby automating the retrieval of information from the image.
	Regarding Claim 6, Gantman does not teach a system wherein capturing the interaction information from the electronic resource instrument comprises capturing from an image of the electronic resource instrument. 
	Lin discloses a system wherein capturing the interaction information from the electronic resource instrument comprises capturing from an image of the electronic resource instrument. (see para. 12, 99, 104 and 290).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Gantman and Lin by incorporating an ability to extract information from the image, as disclosed Lin, thereby automating the retrieval of information from the image.
	Regarding Claim 7, Gantman does not teach a system wherein creating the resource exchange message comprises capturing information from the electronic resource instrument.
	Lin discloses a system wherein capturing the interaction information from the electronic resource instrument comprises capturing from an image of the electronic resource instrument. (see para. 12, 99, 104 and 290).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Gantman and Lin by incorporating an ability to extract information from the image, as disclosed Lin, thereby automating the retrieval of information from the image.
Regarding Claims 16, 19, 21 and 23, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Response to Arguments
	Applicant’s arguments with respect to the pending claims have been considered.  Some arguments have been rendered moot based upon new references utilized in the current rejection. However, some arguments remain relevant, as they apply to a reference and/or rejection still utilized in the current rejection. Such arguments have been fully considered but are not persuasive and are addressed below.

§101 Rejection
	Applicant argues that the claimed invention does not recite a judicial exception and, as such, satisfies Step 2A Prong One of the 2019 §101 Guidelines. see Arguments, pp. 16-17.
	The Examiner respectfully disagrees. 
	As Applicant notes, the claims recite:
receiving an indication of an interaction request for a first entity to provide resources to a second entity, wherein resources are monetary funds; identifying an electronic resource instrument for the interaction request, wherein the electronic resource instrument is an electronic version of a physical negotiable instrument (e.g., a captured image of a physical check, a representation of a physical check, or the like); creating a resource exchange message for providing the resources to the second entity; operatively coupling an image of the electronic resource instrument to the resource exchange message; and exchanging the resources from a first entity resource pool of the first entity to a second entity resource pool of the second entity over a real-time resource exchange network in real-time using the resource exchange message.” see Arguments, p. 16.

	However, this is an abstract idea.
	For example, Marv in accounting receives an indication of a payment request (interaction request) for Acme Industries (a first entity) to provide payment funds (resources) to a General Widgets Inc. (a second entity), wherein the resources are monetary funds. Marv identifies a resource instrument, wherein the resource instrument is a check (a physical negotiable instrument). Marv creates a payment letter (a resource exchange message) for providing the payment (resources) to General Widgets Inc. (the second entity). Marv operatively couples the check (an image of the resource instrument) to the letter (resource exchange message) by virtue of putting the check and the letter into the same payment envelope.)Marv exchanges the payment funds (resources) from Acme Industries’ bank account (a first entity resource pool of the first entity) to General Widgets Inc.’s bank account (a second entity resource pool of the second entity) via the mail (a resource exchange network) using the mailed payment envelope (resource exchange message).
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to transfer resources and information between entities, which is a certain method of managing relationships or interactions between people (i.e. entities) and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Alternatively, limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to 
	Alternatively, these limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to request and retrieve information, which is the collection of information, the analysis of said information, and the displaying the results of said collection and analysis as in Electric Power Group, LLC v. Alstrom (Fed. Cir. 2016). As such, the limitations are grouped as a mental process. Accordingly, the claim recites an abstract idea.
	Applicant argues that the claimed invention integrates the abstract idea into a practical application as it “include[s] improvements to technology” and, as such, satisfies Step 2A Prong Two of the 2019 §101 Guidelines. see Arguments, p. 15.
	The Examiner respectfully disagrees.
	The court in Electric Power Group LLC v. Alstom SA (Fed. Cir. 2016) stated:
The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 U.S. App. LEXIS 11687, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. see Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) – emphasis added.

	The claimed invention is not an improvement to computer technology or computer functionality. Rather, the claimed invention is applying a computer’s existing capabilities to implement a particular abstract idea. As in Electric Power Group, the focus of the claimed invention is not on an improvement in computers as tools but on improving an abstract idea (i.e. routing funds and/or routing information pertaining to funds) that use computers as tools.
electronic resource. An electronic version of a physical of a physical negotiable instrument. A real-time network.
	However, the October 2019 Update: Subject Matter Eligibility memorandum recites:
Considerations that may not indicate integration include merely reciting the words “apply it” or an equivalent, adding extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. see October 2019 Update, p. 15.

	The additional elements (i.e. the computer elements) merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea which is indicative that the abstract idea is not integrated into a practical application of the abstract idea. The additional elements are merely linking the abstract idea to a particular technological environment (i.e. performing the process on a computer).
	Applicant argues that the claimed invention is analogous to Example 35: Verifying a Bank Customer’s Identity to Permit an ATM Transaction and Example 40: Adaptive Monitoring of Network Traffic Data. see Arguments, pp. 17-19.
	The Examiner respectfully disagrees.
	Applicant's arguments try to establish eligibility through Office Examples, however the Office Examples are meant to be for training purposes and do not have the force of legal precedent.  
	Further, Claims 2 and 3 of Example 35, and Claim 1 of Example 40 were found to be patent-eligible as they claimed solutions necessarily rooted in computer technology in order to overcome problems specifically arising in the realm of computer networks. see DDR Holdings, LLC v. Hotels.com, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).

§112, 2nd Paragraph, Rejection
	Applicant argues that the previously asserted §112, 2nd paragraph, rejection pertaining to Claims 5-7 were unwarranted. see Arguments, pp. 13-14.
	The Examiner respectfully disagrees.
	Claim 1 recites a program code to “couple an image of the electronic resource instrument” to a message. Claim 1 does not recite that the image contains any interaction information.
	Claim 5 recites a system “capturing interaction information from the electronic resource instrument.” But Claim 1, upon which Claim 5 depends, does not establish that there is interaction 
	Or is this a claim interpretation issue? As the claims fail to recite that there is interaction to be captured, there remains the possibility that the claim limitations based upon the condition are not exercised or triggered (i.e. no interaction information to be captured, then capturing of interaction information). Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
	Claims 6 and 7 have issues based upon the dependence to Claim 5.
	Applicant argues that the previously asserted §112, 2nd paragraph, rejection pertaining to Claims 10-11 were unwarranted. see Arguments, p. 14.
	The Examiner respectfully disagrees.
	The Examiner understands the Applicant’s argument. However, this creates §112, 2nd paragraph, issues. Specifically, issues under §112, 4th paragraph.
	Claim 1 recites a program to “exchange the resources from a first entity resource pool of the first entity to a second entity resource pool of the second entity.”
	Claim 1 essentially recites … resources go first entity resource pool -> second entity resource pool.
	However, Claim 10 essentially recites … resources go first entity resource pool -> first organization resource pool and resources go second organization resource pool -> second entity resource pool.
	Claim 10 contradicts Claim 1. The resources, based upon Claim 10, are never being exchanged between the two pools. Rather two equivalent exchanges ending in the same result are occurring but there is no actual exchange between the two pools as recited in Claim 1.
	However, §112, 4th paragraph, recites:
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 11 has issues based upon the dependence to Claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        January 15, 2022